Order entered December 12, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01641-CV

                     IN RE WESLEY WAYNE SAVANNAH, Relator

                Original Proceeding from the 291st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F09-72992-U

                                          ORDER
                         Before Justices FitzGerald, Lang, and Myers

       Based on the Court’s opinion of this date, we DISMISS relator’s application for writ of

habeas corpus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE